UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2014 PHARMAGEN, INC. (Exact name of registrant as specified in its charter) Nevada 000-54523 27-0777112 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9337 Fraser Avenue Silver Spring, MD20910 (Address of principal executive offices)(zip code) (204) 898-8160 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective on June 10, 2014, Mackie Barch, our President and Chief Executive Officer, resigned those positions and was appointed as our Founder and Vice-Chairman of the Board of Directors. Section 9 – Financial Statements and Exhibits. Item 9.01 Financial Statements and Exhibits. (d) Exhibits None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pharmagen, Inc. Dated: June 11, 2014 /s/ Mackie Barch By: Mackie Barch Its:
